Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami Pat. No. US 9,129,171 B2 [Ishigami].
1.  Ishigami discloses a surface with embedded information [Fig. 3] comprising: a plurality of visually detectable marks [112], wherein the visually detectable marks comprise: a first group of grid marks forming a grid [A1] and a second group of information marks encoding information based on positions of marks of the second group of information marks relative to a data page [A2 as shown generally].  Ishigami is silent on wherein grid marks are less than 45% of the visually detectable marks on the surface.  However, it would have been obvious to one of ordinary skill in the art before the effective In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
2.  Ishigami is silent on wherein the grid marks are less than 20% of the visually detectable marks on the surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
3.  Ishigami is silent on wherein the marks have a mean spacing of not less than 350 microns and not greater than 3500 microns.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 9-15 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694